Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on April 4, 2022 was received. Claims 1, 17 and 20 were amended. Claim 5 was canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued on February 4, 2022. 

Claim Rejections - 35 USC § 103
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000) and Carroll (US20140170419).
Regarding claim 1, Xu teaches a method of preparing a chrome substrate for application of a polymer coating, wherein the polymer is tinted and chromium is electroplated on the substrate (abstract, column 6 lines 7-10, and column 3 lines 35-36) (a method of manufacturing a tinted metal plated substrate). Xu teaches to apply a tinted polymer layer onto an acid treated chrome plated layer on a substrate (column 3 lines 35-45; column 6 lines 7-10). The tinted polymer layer reads on the limitations of a layer of a polymer colored with a colored substance to form a tinted polymer layer as Xu teaches the tinted polymer impart a color to the chrome surface (column 6 lines 15-20) and it would be obvious to add a colored substance to the polymer to create the desired color of tinted polymer. The acid treated chrome layer is considered to read on the limitation of the activated metal layer because the acid treatment activates the surface to promote adhesion and adhesive durability between the treated chrome surface and the subsequently applied polymer coating. Xu teaches the polymer layer can also be protective scratch resistant coatings for the chrome layer (column 6 lines 20-23), thus, indicating the tinted polymer can also serve as the outermost layer of the tinted metal plated substrate. 
Xu teaches the tinted polymer is polyurethane (column 5 line 59 to column 6 line 1) but does not explicitly teaches the tinted polymer layer is applied by injection molding. However, Limerkens teaches a method of applying a cross-linkable elastomeric thermoplastic polyurethane (TPU) (abstract) and disclose to apply the TPU by injection molding (paragraph 0067, 0080) which is suitable for making protective coating for car (paragraphs 0016 and 0034) (Xu’s tinted polymer coating is intended to form a protective coating for automotive applications (column 2 lines 35-45)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TPU polymer and apply with injection molding as suggested by Limerkens in the method of manufacturing a tinted metal plated substrate as disclosed by Xu because Limerkens teaches such TPU polymer coating will provide protective coating to enhance durability and resistance to staining., and does not require an acrylic top coat (paragraph 0109). 
Xu in view of Limerkens does not explicitly teaches the activated metal layer is a plasma activated chromium layer or specify such plasma activated metal layer has a coupling agent or not. However, Carroll teaches a method of adhering a coating to a chrome plated part (abstract, paragraphs 0002), and disclose to active the chrome plated surface with oxygen plasma to improve the adhesion of the coating (paragraphs 0016 and 0021). Carroll further teaches the activated metal layer is free of a coupling agent (paragraph 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Carroll teaches such plasma activated coated chrome plated substrate passes the initial adhesion test, humidity test and the test simulates the worst case condition for driving a vehicle into a car wash during extremely cold weather (paragraphs 0030-0031), thus, indicating the coating has improved adhesion to tolerate the extreme condition.
Regarding claim 2, Xu teaches the polymer layer is tinted polyurethane layer (column 6 lines 1-8).
Regarding claim 3, Xu in view of Limerkens does not explicitly teaches the activated metal layer is a plasma activated chromium layer. Xu teaches the layer is activated chromium layer (column 3 lines 35-45). However, Carroll discloses to active the chrome plated surface with plasma to improve the adhesion of the coating (paragraphs 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Carroll teaches such plasma activated coated chrome plated substrate passes the initial adhesion test, humidity test and the test simulates the worst case condition for driving a vehicle into a car wash during extremely cold weather (paragraphs 0030-0031), thus, indicating the coating has improved adhesion to tolerate the extreme condition. 
Regarding claim 4, Xu in view of Limerkens does not explicitly teaches the activated metal layer is a plasma activated chromium layer. Xu teaches the layer is activated chromium layer (column 3 lines 35-45). However, Carroll discloses to active the chrome plated surface with oxygen plasma to improve the adhesion of the coating (paragraphs 0016 and 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Carroll teaches such plasma activated coated chrome plated substrate passes the initial adhesion test, humidity test and the test simulates the worst case condition for driving a vehicle into a car wash during extremely cold weather (paragraphs 0030-0031), thus, indicating the coating has improved adhesion to tolerate the extreme condition.

Regarding claim 6, Xu teaches the metal plated substrate is a chrome plated metallic substrate (column 6 lines 56-60).
Regarding claim 7, Xu teaches the metal plated substrate is a chrome plated polymer substrate (column 6 lines 56-60).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000) and Carroll (US20140170419) as applied to claims 1-4 and 6-7 above, and further in view of Kinsler (US20180337460). 
Regarding claims 8-10, Xu teaches the metal plated polymer substrate is chromed plated polymer substrate (column 6 lines 56-60), thus, Xu in view of Limerkens teaches all limitation of this claim, except the polymer substrate is thermoplastic polymer substrate. However, Kinsler teaches a method of forming a body component of a vehicle (abstract), comprising an injection molded polymer substrate and a chrome plating (paragraphs 0009 and 0021-0022). Kinsler teaches the polymer substrate can is thermoplastic polymer substrate such as acrylonitrile butadiene styrene (ABS) (claim 9) or ABS-PC (polycarbonate) (claim 10) (paragraph 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ABS or ABS-PC thermoplastic as the substrate material as disclosed by Kinsler in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Kinsler teaches such thermoplastic material is plateable resins (paragraph 0021) and able to hold a shape or a structure (paragraphs 0022 and 0024) 
Regarding claim 11, Xu teaches the metal plated polymer substrate is chromed plated polymer substrate (column 6 lines 56-60), thus, Xu in view of Limerkens teaches all limitation of this claim, except the polymer substrate is thermoplastic polymer substrate. However, Kinsler teaches a method of forming a body component of a vehicle (abstract), comprising an injection molded polymer substrate and a chrome plating (paragraphs 0009 and 0021-0022). Kinsler teaches the polymer substrate is nylon (paragraph 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nylon as the substrate material as disclosed by Kinsler in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Kinsler teaches such material is able to hold a shape or a structure (paragraphs 0022 and 0024). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000) and Carroll (US20140170419) as applied to claims 1-4 and 6-7 above, and further in view of Sugawara (US20120052319).
Regarding claims 12-13, Xu teaches the metal plated substrate is a chrome plated polymer substrate (column 6 lines 56-60) with an activated chromium layer column 3 lines 35-45; column 6 lines 7-10), thus, Xu in view of Limerkens teaches all limitations of this claim, except the additional metallic layer between the activated chromium layer and the polymer substrate. However, Sugawara teaches a method of a chrome-plated part represented by a decorative part of an automobile component (paragraph 0001). Sugawara teaches the substrate is first plated with a copper plating layer and then a nickel plating layer before the chromium plating layer is formed on the nickel plating layer (paragraphs 0028 and 0048) (claim 13 limitation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a copper and nickel plating layers on the substrate before the chromium plating layer is formed as suggested by Sugawara in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Sugawara teaches copper if formed as a base for the purpose of improvement of surface smoothness (paragraph 0048) and nickel serves to prevent detachment of the chrome plating layer (paragraph 0003) and the multilayer nickel layers provide corrosion resistance (paragraph 0049).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000) and Carroll (US20140170419) as applied to claims 1-4 and 6-7 above, and further in view of Kinsler (US20180337460).
Regarding claim 14, Xu teaches the substrate is polymer substrate (column 6 lines 56-60) with a chromium layer and activated the chrome layer to form a chrome plated substrate with an activated chrome layer ((column 3 lines 35-45; column 6 lines 7-10), thus, Xu in view of Limerkens teaches all limitation this claim, except the polymer substrate is injected molded and the activation is performed by plasma. However, Carroll discloses to active the chrome plated surface with plasma to improve the adhesion of the coating (paragraphs 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Carroll teaches such plasma activated coated chrome plated substrate passes the initial adhesion test, humidity test and the test simulates the worst case condition for driving a vehicle into a car wash during extremely cold weather (paragraphs 0030-0031), thus, indicating the coating has improved adhesion to tolerate the extreme condition.
Kinsler teaches a method of forming a body component of a vehicle (abstract), comprising an injection molded polymer substrate and a chrome plating (paragraphs 0009 and 0021-0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to injection molding the substrate as disclosed by Kinsler in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Kinsler teaches injection molding enable to form the substrate in various geometry and shape (paragraphs 0022 and 0024).  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000), Carroll (US20140170419) and Kinsler (US20180337460) as applied to claims 1-4, 6-7 and 14 above, and further in view of Sugawara (US20120052319) and Meyer (US20120070249). 
Regarding claim 15, Xu in view of Limerkens Carroll and Kinsler teaches all limitations of this claim, except the cooper and nickel layers. However, Sugawara teaches a method of a chrome-plated part represented by a decorative part of an automobile component (paragraph 0001). Sugawara teaches the substrate is first plated with a copper plating layer and then a nickel plating layer before the chromium plating layer is formed on the nickel plating layer (paragraphs 0028 and 0048) (claim 13 limitation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a copper and nickel plating layers on the substrate before the chromium plating layer is formed as suggested by Sugawara in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Sugawara teaches copper is formed as a base for the purpose of improvement of surface smoothness (paragraph 0048) and nickel serves to prevent detachment of the chrome plating layer (paragraph 0003) and the multilayer nickel layers provide corrosion resistance (paragraph 0049). Sugawara does not explicitly teach to form the copper layer onto the nickel layer before forming the chromium layer. However, Meyer teaches a chrome plated members (paragraphs 0002 and 0004) and disclose chrome plated coating may comprise any desired number of plating layers, including one or more copper and/nickel under layers followed by one or more chromium outer layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a copper layer on the nickel layer on the substrate before the chromium plating layer is formed as suggested by Meyer in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens and Sugawara because Meyer teaches chromium can be formed on the copper and Sugawara teaches copper if formed as a base for the purpose of improvement of surface smoothness (paragraph 0048)
Regarding claim 16, Limerkens teaches the tinted polymer layer is injected molded. Kinsler further to injection mold the substrate of the chrome plating and a polymer cover layer on the chrome plating layer (paragraphs 0029 and 0035, see figure 3C-3D). Kinsler teaches to use the same injection molding machine for the two injections molding steps (paragraphs 0029, 0035). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same injection molding machine as disclosed by Kinsler in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Kinsler teaches it is possible to use the same machine (paragraphs 0029 and 0035) and would be beneficial to use less equipment to save cost of the manufacturing.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000), Kinsler (US20180337460) and Carroll (US20140170419).
Regarding claim 17, Xu teaches a method of preparing a chrome substrate for application of a polymer coating, wherein the polymer is tinted and chromium is electroplated on the substrate (abstract, column 6 lines 7-10, and column 3 lines 35-36) (a method of manufacturing a tinted metal plated substrate). Xu teaches to apply a tinted polymer layer onto an acid treated chrome plated layer on a substrate (column 3 lines 35-45; column 6 lines 7-10). The tinted polymer layer reads on the limitations of a layer of a polymer colored with a colored substance to form a tinted polymer layer as Xu teaches the tinted polymer impart a color to the chrome surface (column 6 lines 15-20) and it would be obvious to add a colored substance to the polymer to create the desired color of tinted polymer. The acid treated chrome layer is considered to read on the limitation of the activated metal layer because the acid treatment activates the surface to promote adhesion and adhesive durability between the treated chrome surface and the subsequently applied polymer coating. Xu teaches the substrate is polymer (column 6 lines 56-60). Xu teaches the polymer layer can also be protective scratch resistant coatings for the chrome layer (column 6 lines 20-23), thus, indicating the tinted polymer can also serve as the outermost layer of the tinted metal plated substrate.
Xu teaches the tinted polymer is polyurethane (column 5 line 59 to column 6 line 1)  but does not explicitly teaches the tinted polymer layer is applied by injection molding. However, Limerkens teaches a method of applying a cross-linkable elastomeric thermoplastic polyurethane (TPU) (abstract) and disclose to apply the TPU by injection molding (paragraph 0067, 0080) which is suitable for making protective coating for car (paragraphs 0016 and 0034) (Xu’s tinted polymer coating is intended to form a protective coating for automotive applications (column 2 lines 35-45)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TPU polymer and apply with injection molding as suggested by Limerkens in the method of manufacturing a tinted metal plated substrate as disclosed by Xu because Limerkens teaches such TPU polymer coating will provide protective coating to enhance durability and resistance to staining, and does not require an acrylic top coat (paragraph 0109). 
Xu in view of Limerkens does not explicitly teach the substrate is injection molded. Kinsler teaches a method of forming a body component of a vehicle (abstract), comprising an injection molded polymer substrate and a chrome plating (paragraphs 0009 and 0021-0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to injection molding the substrate as disclosed by Kinsler in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Kinsler teaches injection molding enable to form the substrate in various geometry and shape (paragraphs 0022 and 0024).  
Xu in view of Limerkens and Kinsler does not explicitly teaches the activated metal layer is a plasma activated chromium layer or specify such plasma activated metal layer has a coupling agent or not. However, Carroll teaches a method of adhering a coating to a chrome plated part (abstract, paragraphs 0002), and disclose to active the chrome plated surface with oxygen plasma to improve the adhesion of the coating (paragraphs 0016 and 0021). Carroll further teaches the activated metal layer is free of a coupling agent (paragraph 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Carroll teaches such plasma activated coated chrome plated substrate passes the initial adhesion test, humidity test and the test simulates the worst case condition for driving a vehicle into a car wash during extremely cold weather (paragraphs 0030-0031), thus, indicating the coating has improved adhesion to tolerate the extreme condition.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000) and Kinsler (US20180337460) and Carroll (US20140170419) as applied to claim 17 above, and further in view of Carroll (US20140170419).
Regarding claim 18, Xu teaches the substrate is polymer (column 6 lines 56-60).. Xu in view of Limerkens and Kinsler teaches all limitations of this claim, except the activation is performed by plasma and it’s free of coupling agent. However, Carroll teaches a method of adhering a coating to a chrome plated part (abstract, paragraphs 0002), and disclose to active the chrome plated surface with oxygen plasma to improve the adhesion of the coating (paragraphs 0016 and 0021). Carroll further teaches the activated metal layer is free of a coupling agent (paragraph 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Carroll teaches such plasma activated coated chrome plated substrate passes the initial adhesion test, humidity test and the test simulates the worst case condition for driving a vehicle into a car wash during extremely cold weather (paragraphs 0030-0031), thus, indicating the coating has improved adhesion to tolerate the extreme condition.
Regarding claim 19, Xu teaches the substrate is polymer (column 6 lines 56-60) and the polymer layer is tinted polyurethane layer (column 6 lines 1-8), thus, Xu in view of Limerkens and Kinsler teaches all limitations of this claim, except the activation is performed by plasma. However, Carroll teaches a method of adhering a coating to a chrome plated part (abstract, paragraphs 0002), and disclose to active the chrome plated surface with oxygen plasma to improve the adhesion of the coating (paragraphs 0016 and 0021). Carroll further teaches the activated metal layer is free of a coupling agent (paragraph 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Carroll teaches such plasma activated coated chrome plated substrate passes the initial adhesion test, humidity test and the test simulates the worst case condition for driving a vehicle into a car wash during extremely cold weather (paragraphs 0030-0031), thus, indicating the coating has improved adhesion to tolerate the extreme condition.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US7597935) in view of Limerkens (US20090197000), Kinsler (US20180337460), Carroll (US20140170419), Sugawara (US20120052319) and Meyer (US20120070249).
Regarding claim 20, Xu teaches a method of preparing a chrome substrate for application of a polymer coating, wherein the polymer is tinted and chromium is electroplated on the substrate (abstract, column 6 lines 7-10, and column 3 lines 35-36) (a method of manufacturing a tinted metal plated substrate). Xu teaches to apply a tinted polymer layer onto an acid treated chrome plated layer on a substrate (column 3 lines 35-45; column 6 lines 7-10). The tinted polymer layer reads on the limitations of a layer of a polymer colored with a colored substance to form a tinted polymer layer as Xu teaches the tinted polymer impart a color to the chrome surface (column 6 lines 15-20) and it would be obvious to add a colored substance to the polymer to create the desired color of tinted polymer. The acid treated chrome layer is considered to read on the limitation of the activated metal layer because the acid treatment activates the surface to promote adhesion and adhesive durability between the treated chrome surface and the subsequently applied polymer coating. Xu teaches the substrate is polymer (column 6 lines 56-60).
Xu teaches the tinted polymer is polyurethane (column 5 line 59 to column 6 line 1)  but does not explicitly teaches the tinted polymer layer is applied by injection molding. However, Limerkens teaches a method of applying a cross-linkable elastomeric thermoplastic polyurethane (TPU) (abstract) and disclose to apply the TPU by injection molding (paragraph 0067, 0080) which is suitable for making protective coating for car (paragraphs 0016 and 0034) (Xu’s tinted polymer coating is intended to form a protective coating for automotive applications (column 2 lines 35-45)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the TPU polymer and apply with injection molding as suggested by Limerkens in the method of manufacturing a tinted metal plated substrate as disclosed by Xu because Limerkens teaches such TPU polymer coating will provide protective coating to enhance durability and resistance to staining, and does not require an acrylic top coat (paragraph 0109). 
Xu in view of Limerkens does not explicitly teach the substrate is injection molded. Kinsler teaches a method of forming a body component of a vehicle (abstract), comprising an injection molded polymer substrate and a chrome plating (paragraphs 0009 and 0021-0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to injection molding the substrate as disclosed by Kinsler in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Kinsler teaches injection molding enable to form the substrate in various geometry and shape (paragraphs 0022 and 0024).  
Xu in view of Limerkens and Kinsler does not explicitly the activation is performed by plasma. However, Carroll teaches a method of adhering a coating to a chrome plated part (abstract, paragraphs 0002), and disclose to active the chrome plated surface with oxygen plasma to improve the adhesion of the coating (paragraphs 0016 and 0021). Carroll further teaches the activated metal layer is free of a coupling agent (paragraph 0028). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use plasma treatment to activate the chrome surface for adhering the coating instead of the acid treatment as suggested by Carroll in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Carroll teaches such plasma activated coated chrome plated substrate passes the initial adhesion test, humidity test and the test simulates the worst case condition for driving a vehicle into a car wash during extremely cold weather (paragraphs 0030-0031), thus, indicating the coating has improved adhesion to tolerate the extreme condition.
Xu in view of Limerkens Carroll and Kinsler does not explicitly teach the cooper and nickel layers. However, Sugawara teaches a method of a chrome-plated part represented by a decorative part of an automobile component (paragraph 0001). Sugawara teaches the substrate is first plated with a copper plating layer and then a nickel plating layer before the chromium plating layer is formed on the nickel plating layer (paragraphs 0028 and 0048) (claim 13 limitation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a copper and nickel plating layers on the substrate before the chromium plating layer is formed as suggested by Sugawara in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens because Sugawara teaches copper is formed as a base for the purpose of improvement of surface smoothness (paragraph 0048) and nickel serves to prevent detachment of the chrome plating layer (paragraph 0003) and the multilayer nickel layers provide corrosion resistance (paragraph 0049). Sugawara does not explicitly teach to form the copper layer onto the nickel layer before forming the chromium layer. However, Meyer teaches a chrome plated members (paragraphs 0002 and 0004) and disclose chrome plated coating may comprise any desired number of plating layers, including one or more copper and/nickel under layers followed by one or more chromium outer layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a copper layer on the nickel layer on the substrate before the chromium plating layer is formed as suggested by Meyer in the method of manufacturing a tinted metal plated substrate as disclosed by Xu in view of Limerkens and Sugawara because Meyer teaches chromium can be formed on the copper and Sugawara teaches copper if formed as a base for the purpose of improvement of surface smoothness (paragraph 0048). Xu teaches the polymer layer can also be protective scratch resistant coatings for the chrome layer (column 6 lines 20-23), thus, indicating the tinted polymer can also serve as the outermost layer of the tinted metal plated substrate.

Response to Arguments
Applicant's arguments filed on April 4, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Xu teaches a powder polymer coating, and Carroll teaches a urethane paint coating, neither of which would have been applied with injection molding. Limerkens does not teach polymer colored with colored substance to form a tinted polymer layer. 
Xu does not teach the layer is outermost layer and Limerkens is not combinable with Xu to teach the outermost layer is tinted polymer layer. 

In response to Applicant’s arguments, please consider the following comments. 
Xu teaches the polymer composition can be applied as liquid (column 6 lines 7-10), not just in powder form. Xu further teaches the polymer composition is urethane resin/polyurethane (column 5 line 53 to column 6 line 3), which appears to be similar material with Limerkens and would be reasonable expected to be suitable for injection molding as well in light of Limerkens’s teaching. Thus, the substitution of Xu’s polymer application method by Limerkens’s injection molding is reasonable. Nevertheless, the rejection is based on Xu teaches activating a chrome substrate for application of a tinted polymer coating, and Limerkens substitutes such polymer coating with injection molding a cross-linkable elastomeric thermoplastic polyurethane (TPU) coating with a benefit of such coating provides protective coating to enhance durability and resistance to staining, and does not require an acrylic top coat (paragraph 0109). Since Xu teaches the tinted polymer coating is desirable, it would be obvious to one of ordinary skill in the art to also add a coloring agent to Limerken’s TPU to form the tinted polymer coating. Carroll is applied to substitute the activation step of the chrome surface with plasma and show that such plasma treated surface does not need coupling agent for the further coating treatment (see rejection above). It does not appear such plasma activation of the substrate surface would be only beneficial and applicable to certain coating method but not the injection molding, as the plasma activation step is specific to the substrate material (chrome surface), not the coating method of the further coating. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
As discussed above, Xu teaches the tinted polymer layer is the outermost layer is the tinted metal plated substrate, the combination with Limerkens’s teaching further teaches the tinted polymer layer is the outermost layer. Regarding the argument that Limerkens’s polymer layer is not tinted, as Xu teaches the tinted polymer coating is desirable, it would be obvious to one of ordinary skill in the art to also add a coloring agent to Limerken’s TPU to form the tinted polymer coating. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NGA LEUNG V LAW/Examiner, Art Unit 1717